REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 5/31/2022.  In relation to the patentability of the pending claims, the arguments presented on pages 9 to 10 of the Remarks of the cited amendment are found to be persuasive.  
In relation to the patentability of independent claim 6, the prior art of record does not disclose or suggest, inter alia, the limitation:
wherein, during relative rotation between said first and second members and relative rotation between said third and fourth members, each of said first and second sensing bands is operable to generate outputs associated with relative angular positions of the corresponding first and second wipers along an operational angular length of the respective first and second sensing bands that is indicative of relative rotational positions of said first and second members and said third and fourth members; and 
a controller electrically coupled with each of said first and second sensing bands to determine, based on the outputs generated by said first and second sensing bands, the amount of the dose set and the amount of the dose delivered by operation of the medication delivery device.
In relation to the patentability of independent claim 10, the prior art of record does not disclose or suggest, inter alia, the limitation:
a sensing band disposed radially inward or outward of said wiper for a physical contact with said wiper as said second member rotates relative to said first member, said sensing band having an electrical characteristic correlated with where along said operational angular length of said sensing band is operationally engaged due to the physical contact with said wiper; and a controller electrically circuited with said sensing system to identify, based on outputs of said sensing system, at least one of the amount of the dose set and the amount of the dose delivered by operation of the medication delivery device.
Based on the above comments, claims 6-11, 13-26, and 41-42 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783